DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of the Claims
Claim(s) 115-134 is/are pending.  Claim(s) 1-114 is/are canceled.
The Examiner notes all claims would be allowable when the below Objections and 35 USC 112 rejections are addressed. 

Response to Arguments
Applicant’s arguments, filed 11/6/2020, with respect to the claim objection have been fully considered and are persuasive.  The objections of claims 115-117, 119-120, and 122 has/have been withdrawn due to the Applicant’s amendments. 
Applicant’s arguments, filed 11/6/2020, with respect to 35 the USC 112, 2nd paragraph rejections have been fully considered and are persuasive, except at #s 29 and 38 in the 8/6/2020 Office Action.  The USC 112, 2nd paragraph rejections of claims 115-134 has/have been withdrawn due to the Applicant’s amendments, except those noted supra. 

Claim Objections
Claims 115-116, 119-126, and 129-133 are objected to because of the following informalities:  
Claim 115 recites “and second plurality of portions”, which should be “and a second plurality of portion”. 
Claim 116 recites “according to claim 115”, which should be “of claim 115” to be consistent with claims 117-118. 
Claims 119-126 and 129-133 each recites “according to any one of claims 115”, which should be “of claim” to be consistent with the preceding claims and to address depending from a single instead of multiple claims.
Claim 119 recites “with said first moving part and said second moving part are”, which should be “where said first moving part and said second moving part are”.
Claim 119 recites “a closed position”, “an open position”, and “positions in between”, which should be “the closed position”, “the open position”, and “the positions in between”, respectively. 
Claim 121 recites “its passive opening and passive closing movements”, which should be either (i) “passive opening and passive closing movements” (delete “its”) or (ii) have the claim depend from claim 117, where these movements are introduced. 
Claim 122 recites “said open and closed positions”, which should be “said open and said closed positions”. 
Claim 123 recites “a threshold” and “said threshold”, which should be “the threshold value” and “said threshold value”, respectively. 
Claim 124 recites “said threshold”, which should be “said threshold value”. 
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claims 115-134 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 115 recites “portions of the first part”.  It is unclear if these are the same or different portions than introduced earlier in the claim.  For purposes of examination the Examiner considers this language to be “the portions of the first part”. 
Claim 115 recites “portions of the second part”.  It is unclear if these are the same or different portions than introduced earlier in the claim For purposes of examination the Examiner considers this language to be “the portions of the second part”. 
Claim 120 recites “optionally”.  It is unclear if this feature is claimed or not.  For purposes of examination the Examiner considers the claim language to be: (i) the first and the second moving parts or (ii) the first, the second, and the third moving parts.  
Claim 123
Claim 123 recites the limitation "an inner".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the inner”.
Claim 123 recites the limitation "an outer".  There is insufficient antecedent basis for this limitation in the claim.  For purposes of examination the Examiner notes this language is being interpreted as “the outer”.
Claim 125 recites “the groove comprising parts”.  It is unclear if these are the same or different parts than those added by Applicant’s amendment.  For purposes of examination the Examiner considers this language to be “the groove comprising the first and the second parts are alternatingly slanted …”. 
Claim(s) 116-119, 121-122, 124, and 126-134 are rejected as dependent from a rejected claim.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.